Appeal from a judgment of the County Court of Broome County (Smith, J), rendered September 16, 2005, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
Resolving a 23-count indictment, defendant pleaded guilty to criminal possession of a forged instrument in the second degree. In accordance with the plea agreement, County Court thereafter sentenced defendant as a second felony offender to 3V2 to 7 years in prison. Defendant now appeals, arguing that the sentence imposed was harsh and excessive.
We disagree and affirm. Defendant’s sentence was part of a negotiated plea bargain which significantly reduced his potential prison exposure. Taking that into account, along with defendant’s extensive criminal history, we discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Martinez, 40 AD3d 1309, 1310 [2007]).
Cardona, EJ., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.